Citation Nr: 1019062	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Air Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision in which 
the RO denied service connection for tinnitus.  

In March 2010, the Veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  


FINDING OF FACT

The Veteran has tinnitus that is related to in-service 
combat-related acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

The Veteran asserts that service connection for tinnitus is 
warranted on the basis that he developed the condition due to 
in-service, combat-related acoustic trauma.  In support, in 
his statements and sworn testimony, he reports that the 
condition has been chronic since that time.  

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  A lay person is competent to testify 
in regard to the onset and continuity of symptomatology.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran served in combat and was likely exposed to 
acoustic trauma while serving in Vietnam given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.  As such, VA must presume the occurrence of the in-
service injury.  Further, there is medical evidence of a 
current disability as the July 2007 VA examiner noted 
intermittent bilateral tinnitus.  In addition there is lay 
evidence of in-service occurrence of acoustic trauma and 
testimony of continuity of symptomatology.  Given that the 
July 2007 VA examiner indicated that the Veteran had tinnitus 
and because the Board finds the Veteran both competent and 
credible in reporting that he has had tinnitus since service, 
and resolving all reasonable doubt in his favor, the Board 
finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


